DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Original claim number 3 is missing in presented claims, as such claims 1, 2 and 4-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Priel et al. (US 2015/0346277) and further in view of Shimooka (US 2007/0150780).

receiving, at a design block (Priel: fig. 4), [[a first command]]; [[in response to the first command]], saving a state of the design block in a memory (Priel: par. [0002]: “The logic state of a module may be saved before module is powered off”) that includes:
outputting a bit from an end cell of a first scan chain having a first portion of data of the design block in a first number of cells (Priel: par. [0013]: “an electronic device 10 shown in FIG. 1 comprises a first scan chain C0 and a second scan chain C1…For example, in an example in which the stateful elements are flip-flops, a character is one bit”; par. [0014]; “FIG. 1, data may enter the first scan chain C0…and leave the scan chain C0 at the stateful element S0…the direction of data flow may be indicated by an arrow”; par. [0021]: “The electronic device 10 may be arranged to shift strings of the scan chains C0 and C1 in parallel from the scan chains, e.g., C0 and C1, into the memory unit MEM via the respective output ends in a store operation”; fig. 3 shows scan in and scan out; similarly Fig. 4 shows scan out direction with arrows); 
outputting a bit from a cell of a second scan chain having a second portion of the data of the design block in a second number of cells, wherein the second number of cells is less than the first number of cells, and wherein a location in the second scan chain of the cell of the second scan chain is based on a difference of the first number of cells and the second number of cells (Priel: fig. 4, shows the first scan chain C0 with eight elements and the second scan chain C1 with six elements/bits; par. [0019]: “The buffer chain B1 may have a length of K=N0-N1. In the figure, N0=8, N1=6, and K=2”; par. [0030]: “the output end of the short chain, e.g., C1, may be connected to the input end of the buffer chain B1 via a lock-up latch L1”; as shown in fig. 4, the output of last 
storing the bit from the end cell of the first scan chain in a first region of the memory; and storing the bit from the cell of the second scan chain in a second region of the memory (Priel: fig. 1, memory shown to include two memory elements M0 and M1, fig. 4 also shows two respective memory element to which the states of scan chains are respectively saved).
Priel (par. [0021]) teaches a store operation as underlined above which inherently requires some type of command to perform the store operation. Priel however expressly fails to teach limitations in double brackets above: receiving a first command and in response to first command. Shimooka teaches receiving a first command to save state of the scan chains (Shimooka: pars. [0036], [0042], [0054]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a command to initiate save operation as taught by Shimooka to perform backup operation to save state data from scan chain to a backup memory.
As per claim 2, Priel and Shimooka expressly fail to teach the method of claim 1, further comprising: outputting a bit from a cell of a third scan chain having a third portion of the data of the design block in a third number of cells, wherein the third number of cells is less than the first number of cells and the third number of cells is different than the second number of cells, and wherein a location in the third scan chain of the cell of the third scan chain is based on the difference between the first number of cells and the third number of cells; and storing the bit from the cell of the third scan chain in a third This difference may be compensated by the buffer chain B1. The buffer chain B1 may have a length of, e.g., K=N0-N1. The combined length of the short chain C1 and the buffer chain B1 may thus be identical to, e.g., the length N0 of the scan chain or, e.g., the number of elementary shift operations of the store operation”) so that all scan chains can be operated in synchronized manner with clock cycle (Priel: par. [0004]).
As per claim 4, Priel and Shimooka teach wherein: the first, second, and third scan chains include serially-connected memory cells (Priel: figs. 1, 3 and 4; item 10; par. [0020]: “Each of scan chains C0, C1, C2 may comprise a sequence of stateful elements, e.g., F0, F1, F2, etc., which may be connected in series”).
As per claim 5, Priel and Shimooka teach the method of claim 2, further comprising: iteratively repeating the steps of outputting and storing a number of times equal to the first number of cells (Priel: pars. [0014], [0021]).
As per claim 6, Priel and Shimooka teach wherein: the second scan chain is configured to loop back a last bit from a last memory cell of the second number of cells to a first memory cell of the second number of cells (Priel: fig. 4, scan chain C1 shows the last cell F0, I is connected to first element F5 and output is taken after second element F4).
As per claim 7, Priel and Shimooka expressly fail to teach wherein: the third scan chain is configured to loop back a last bit from a last memory cell of the third number of 
As per claim 8, Priel and Shimooka teach wherein: the second region of the memory includes repeated bits from the second scan chain; and the third region of the memory includes repeated bits from the third scan chain (Priel: figs. 1, 3 and 4; item 10; par. [0020]: “Each of scan chains C0, C1, C2 may comprise a sequence of stateful elements, e.g., F0, F1, F2, etc., which may be connected in series”).
As per claim 9, Priel and Shimooka teach wherein: iteratively repeating the steps of outputting and storing is based on a clock signal (Priel: pars. [0017], [0019]).
As per claim 11, Priel teaches a method (Priel: claim 14), comprising: [[receiving a restore command; in response to the restore command]], restoring a state of a design block from a memory (Priel: par. [0019]: “The first scan chain C0 and the second scan chain C1 may thus be operated in a synchronous manner for storing and restoring the respective strings”) that includes: reading, [[by a control block]], a bit from a first region of the memory, wherein the first region of the memory corresponds to a first scan chain; reading, by the control block, a bit from a second region of the memory, wherein the second region of the memory corresponds to a second scan chain; storing, [[by the control block]], the bit from the first region of the memory into a cell of the first scan chain of the design block, and storing, [[by the control block]], the bit from the second 
scan chains C0, C1 in parallel from the scan chains, e.g., C0 and C1, into the 
memory unit MEM via the respective output ends in a store operation (e.g., steps S1 to S8 in FIG. 6) and back from the memory unit MEM into the respective scan chains, e.g., C0 and C1, via the respective input ends in a restore operation (e.g., steps S9 to S16 in FIG. 6)”). 
Priel (par. [0021]) teaches a store operation and a restore operation as underlined above which inherently requires some type of command to perform the store operation. Priel however expressly fails to teach limitations in double brackets above: receiving a restore command and in response to restore command, by a control block. Shimooka teaches receiving a command from control block to save state of the scan chains and restore the state from memory to scan chain (Shimooka: fig. 1, item 12, backup control circuit; pars. [0002], [0036], [0042], [0054]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a command to initiate save operation as taught by Shimooka to perform backup operation to save state data from scan chain to a backup memory and restore the data from the backup memory to scan chain.
Claims 12-16 and 18 are similar in scope with claims 1, 2 and 4-9 above and thus rejected under same rationales as applied to claims 1, 2 and 4-9 above.
As per claim 19, Priel and Shimooka teach wherein: the restore command powers on an inactive design block (Priel: par. [0002]).

Priel (par. [0021]) teaches a store operation and a restore operation as underlined above which inherently requires some type of command to perform the store operation. Priel however expressly fails to teach limitations in double brackets above: .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Priel et al. (US 2015/0346277) and Shimooka (US 2007/0150780) as applied to claim 9 and further in view of Khullar et al. (US 2015/0323594).
As per claim 10, Priel and Shimooka fail to teach wherein: the clock signal is output from a multiplexer having a control signal based on the first command. Khullar teaches wherein: the clock signal is output from a multiplexer having a control signal based on the first command (Khullar: fig. 2; par. [0006]; par. [0010]: “The OCC controller may be a programmable clock multiplexer”; par. [0023]: “An OCC controller 206, e.g., a programmable clock multiplexer (MUX), is configured to receive the plurality of clock signals 222 and output a plurality of shift/capture clock signals 224”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide clock signal output from a multiplexer as taught by Khullar to isolate the cause of failure when transition patterns fail during testing (Khullar: par. [0007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Priel et al. (US 2015/0346277) and Shimooka (US 2007/0150780) as applied to claim 15 and further in view of Oruganti et al. (US 2018/0300208).
As per claim 17, Priel and Shimooka teach use of clock for saving and restoring data from scan chains (Priel: par. [0019]; Shimooka: abstract), but expressly fail to teach wherein: the control block is configured to distribute a clock signal to the first, second, and third scan chains. Oruganti teaches control block distributing the clock signals (Oruganti: figs. 6, item 612, fig. 7, items 106, 702; par. [0075]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide controller distributing clock signal as taught by Oruganti to control operation of the circuit based on the clock signal provided by the controller and controller can effectively control the operation.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.

Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138